DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. In other words, please submit a new IDS with these references.
Claim Interpretation
It is noted that Applicant disavowals in the latest response submitted on 03/17/2021 that the phrase “a thumb presence sensor disposed within the thumb sheath” does not literally mean the sensor component needs to be positioned within the sheath itself but rather only needs to be positioned within the area defined by the thumb sheath which could be a portion of the controller body. In light of this disavowal of the claim scope, the 112 2nd rejections have been withdrawn and a new grounds of rejection is hereby instated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 2-4, 8, 12-17, 20  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lutzow et al. (USpgpub 20180168758).
Regarding claims 2 and 13, Lutzow teaches a system controller (controller within 402), a robotic surgical device (404) operably coupled to the system controller; a user controller (100) operably coupled to the system controller and comprising controller body (352); (b) a forefinger restraint (358) operably coupled to the controller body such that the forefinger restraint is movable in relation to the controller body between an open position and a closed position via a pinching motion of a user (this capability is evident from figures 4a and 4b); (c) a thumb sheath coupled to the controller body (sheath portion of lever 360), wherein the thumb sheath and the controller body define a thumb opening (the space between sheath 360 and body side 352) and a side opening (the opening, in the case of fig.8, which allows the thumb to exit in a vertical direction); and (d) a thumb presence sensor disposed within the thumb sheath (372, 374, 376; at least 372 is diposed within the thumb sheath as evident in fig.7b), wherein the thumb presence sensor is configured to detect a presence of a thumb of the user disposed in the thumb opening, including during the pinching motion (paragraph 57 explains how the sensor is utilized to detect the presence of a user’s finger). It is important to note that Lutzow contemplates a number of different sensors could be used for the same purpose, for example, optical and capacitive sensors (paragraph 57).
Regarding claims 3 and 16, Lutzow discloses wherein the first sheath section, the second sheath section, and the controller body do not form a 360-degree enclosure around the thumb opening (seen in fig.7b).

Regarding claims 8 and 17, Lutzow teaches the thumb presence sensor could be a capacitive sensor (paragraph 57).
Regarding claim 12, Lutzow discloses a user’s thumb is removable from the thumb sheath via the thumb opening or the open side (this is readily evident from fig.8).
Regarding claim 14, Lutzow discloses wherein the thumb sheath comprises:(a) a first sheath section extending from the controller body and defining a first wall of the thumb opening; (b) a second sheath section extending from the first sheath second and defining a second wall of the thumb opening; and (c) a third wall of the thumb opening defined by the controller body (see annotated figure below).

    PNG
    media_image1.png
    432
    688
    media_image1.png
    Greyscale

Regarding claim 15, Lutzow discloses the side opening is defined between the second wall and the third wall (seen in fig.7b).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Lutzow et al. (USpgpub 20180168758 A1), herein after considered as Lutzow, in view of Worth et al. (USP 5617075).
Regarding claims 5-7, Lutzow fails to explicitly disclose a light emitter disposed on an inner wall of the thumb sheath and a light receiver disposed on the controller body, wherein the light receiver is positioned to receive light transmitted by the light emitter,  a light emitter disposed on the controller body and a light receiver disposed on an inner wall of the thumb sheath, wherein the light receiver is positioned to receive light transmitted by the light emitter, a light emitter and a light receiver, wherein the light emitter and light receiver are disposed on the controller body, a thumb presence sensor disposed within the thumb opening.
Worth et al. which also relates to a user controller device teaches and suggests the use of a light sensor making use of a light emitter and light receiver combination so as to detect the presence of a user finger within a finger opening in the controller (see fig.4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified controller and/or sensor disclosed by 
As further evidence for evidentiary purposes, it is common place in the art of controllers for various applications to make use of sensor arrangements which allow detection of a user’s hand or fingers, for example, see JP 63241626, USP 5841425, USP 7071920. In other words, it is well known in the art to make use of said sensor arrangements.-12-
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutzow in view of in view of Ariga (JP 63241626).
Regarding claim 9, Lutzow fails to disclose a mechanical sensor disposed on the controller body within the thumb sheath.
 -11-Ariga teaches the use of a sensor arrangement for detecting the presense of a user’s thumb (fig.1, 13 and abstract). The sensor arrangement comprising any number of sensors such as capacitive (piezo electric) or mechanical sensors (see abstract) for the purpose of avoiding accidental use of the controller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed in Lutzow, to include the use of a sensor arrangement, such as a mechanical sensor, such the one suggested in Ariga, for the purpose of avoiding accidental use of the controller. It follows that one having 
As further evidence for evidentiary purposes, it is common place in the art of controllers for various applications to make use of sensor arrangements which allow detection of a user’s hand or fingers, for example, see USP 5841425, USP 7071920. In other words it is well known in the art to make use of said sensor arrangements.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutzow in view of Scenna et al. (USP 5894302).
Regarding claims 10 and 18, Lutzow fails to explicitly disclose the thumb sheath is adjustable between a retracted position and an extended position. 
Scenna et al. teaches the concept of providing a controller and thumb sheath (30) which adjustability by allowing the sheath to adjust between a retracted and extended position (seen in fig.2) in order to accommodate users with different hand shapes/sizes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed in Lutzow to provide the sheath with adjustability as taught by Scenna et al. in order to accommodate users with different hand shapes/sizes. 
It is further noted that the adjustability of sheaths or supports for users hands/fingers is also very well known in the art of controllers. Many controllers make use of either adjustable arrangements such as Velcro straps or adjustable sheath elements such as the one here in Scenna. Further still there is evidence of sheaths which are adjustable in other forms such as in WO 2014189455 A1.
Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutzow in view of Zenz (USP 5841425).
Regarding claim 11 and 19, Lutzow fails to disclose the use of a feedback signal component disposed on an outer surface of the thumb sheath, wherein the feedback signal component is visible to a user.  
Zenz teaches the use of a feedback signal component disposed on an outer surface of the thumb sheath, wherein the feedback signal component is visible to a user (fig.3c shows how feedback signal component 48 is disposed on the outer surface of a thumb sheath) for the purpose of providing visual feedback to the user about the various states of the controller (see col.4, 58+).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed in Lutzow, to include the use of a feedback signal component, as taught by Zenz for the purpose of providing visual feedback to the user about the various states of the controller (see col.4, 58+).
Claims 2-4, 8, 12-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Admitted Prior Art (fig.1, and figs.2a,2b) in view of Lutzow et al. (USpgpub 20180168758 A1).
Regarding claim 2 and 13, APA teaches a system controller (the examiner takes official notice that the user controller would be connected to a system controller in order to function with a robotic surgical device for which it is intended), a robotic surgical device (device for which the controller is intended) operably coupled to the system controller (it is further important to note that prior art of record evidences how these user controllers are typically connected to said elements); a user controller (8) operably coupled to the system controller and comprising 
The APA fails to explicitly disclose that the thumb sheath comprises a side opening and (d) a thumb presence sensor disposed within the thumb sheath, wherein the thumb presence sensor is configured to detect a presence of a thumb of the user disposed in the thumb opening, including during the pinching motion.
Lutzow teaches the use of a similar user controller for surgical robotic systems which makes use of a thumb sheath (fig.7b, 360) which comprises a side opening (the opening, in the case of fig.8, which allows the thumb to exit in a vertical direction); and further teaches the use of a thumb presence sensor disposed within the thumb sheath (372, 374, 376; at least 372 is diposed within the thumb sheath as evident in fig.7b), wherein the thumb presence sensor is configured to detect a presence of a thumb of the user disposed in the thumb opening, including during the pinching motion (paragraph 57 explains how the sensor is utilized to detect the presence of a user’s finger). It is important to note that Lutzow contemplates a number of different sensors could be used for the same purpose, for example, optical and capacitive sensors (paragraph 57).
	It has been held that the use of a known technique to improve similar devices in the same way is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that the prior art contained a Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.See MPEP § 2143(I)(C).
As per (1), the APA comprises the “base” device which includes all the claim limitations except for the presence of the side opening and the thumb sensor as mentioned above. As per (2), Lutzow teaches the “comparable” device, which is a similar user controller for surgical robotics, and this device has been “improved” in the same way as the claimed invention in that it comprises a side opening and the use of thumb presence sensors in the manner claimed. As per (3), one having ordinary skill in the art would have found it obvious to make the modification of the thumb sheath and user controller in the APA to include a side opening and the use of a thumb presence sensor as said modification would yield the predictable results of facilitating the removal of a thumb by allowing the user to remove the thumb in an additional direction rather than solely the thumb opening direction and the use of the presence sensor ensures the proper usage and safety of the controller by requiring a thumb to be present and engaged with the controller in order for it to function. As per (4), no additional findings are currently necessary.
Therefore, in light of the preponderance of evidence presented above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the APA to include the use of the side opening and thumb presence 
Regarding claims 3 and 16, Lutzow teaches wherein the first sheath section, the second sheath section, and the controller body do not form a 360-degree enclosure around the thumb opening (seen in fig.7b).
Regarding claim 4, the combination and in particular Lutzow teaches the presence of a light sensor disposed within the thumb opening (the optical sensor mentioned in paragraph 57 reads on a light sensor and is disposed within the thumb opening).
Regarding claims 8 and 17, the combination and in particular Lutzow teaches the thumb presence sensor could be a capacitive sensor (paragraph 57).
Regarding claim 12, the combination and in particular Lutzow discloses a user’s thumb is removable from the thumb sheath via the thumb opening or the open side (this is readily evident from fig.8).
Regarding claim 14, the combination discloses wherein the thumb sheath comprises:(a) a first sheath section extending from the controller body and defining a first wall of the thumb opening; (b) a second sheath section extending from the first sheath second and defining a second wall of the thumb opening; and (c) a third wall of the thumb opening defined by the controller body (the APA discloses all of the elements in this claim in conjunction with its modification of the side opening).
Regarding claim 15, the combination teaches the side opening is defined between the second wall and the third wall (evident from fig.1 of the APA when considered to have the second opening that was taught).
.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of the Lutzow et al. (USpgpub 20180168758 A1), as applied to claim 2, and further in view of Worth et al. (USP 5617075).
Regarding claims 5-7, while the combination teaches the usage of a thumb presence sensor and it is arguable that one having ordinary skill in the art would understand that the placement of these sensors is optional depending on their presence quite often are arranged in different manners depending on where the detection is desired to take place and the particular of the sensor arrangement. For purpose of this rejection another reference is being brought in to provide a further teaching on how the known sensors could be readily rearranged in a device.
The combination fails to explicitly disclose a light emitter disposed on an inner wall of the thumb sheath and a light receiver disposed on the controller body, wherein the light receiver is positioned to receive light transmitted by the light emitter,  a light emitter disposed on the controller body and a light receiver disposed on an inner wall of the thumb sheath, wherein the light receiver is positioned to receive light transmitted by the light emitter, a light emitter and a light receiver, wherein the light emitter and light receiver are disposed on the controller body, a thumb presence sensor disposed within the thumb opening.
Worth et al. which also relates to a user controller device teaches and suggests the use of a light sensor making use of a light emitter and light receiver combination so as to detect the presence of a user finger within a finger opening in the controller (see fig.4).

As further evidence for evidentiary purposes, it is common place in the art of controllers for various applications to make use of sensor arrangements which allow detection of a user’s hand or fingers, for example, see JP 63241626, USP 5841425, USP 7071920. In other words, it is well known in the art to make use of said sensor arrangements.-12-
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Lutzow and further in view of Ariga (JP 63241626).
Regarding claim 9, The combination fails to disclose a mechanical sensor disposed on the controller body within the thumb sheath.
 -11-Ariga teaches the use of a sensor arrangement for detecting the presense of a user’s thumb (fig.1, 13 and abstract). The sensor arrangement comprising any number of sensors such as capacitive (piezo electric) or mechanical sensors (see abstract) for the purpose of avoiding accidental use of the controller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed in the combination, to include the use of a sensor arrangement, such as a mechanical sensor, such the one suggested 
As further evidence for evidentiary purposes, it is common place in the art of controllers for various applications to make use of sensor arrangements which allow detection of a user’s hand or fingers, for example, see USP 5841425, USP 7071920. In other words it is well known in the art to make use of said sensor arrangements.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Lutzow and further in view of Scenna et al. (USP 5894302).
Regarding claims 10 and 18, the combination fails to explicitly disclose the thumb sheath is adjustable between a retracted position and an extended position. 
Scenna et al. teaches the concept of providing a controller and thumb sheath (30) which adjustability by allowing the sheath to adjust between a retracted and extended position (seen in fig.2) in order to accommodate users with different hand shapes/sizes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed in the combination to provide the sheath with adjustability as taught by Scenna et al. in order to accommodate users with different hand shapes/sizes. 
It is further noted that the adjustability of sheaths or supports for users hands/fingers is also very well known in the art of controllers. Many controllers make use of either adjustable arrangements such as Velcro straps or adjustable sheath elements such as the one here in Scenna. Further still there is evidence of sheaths which are adjustable in other forms such as in WO 2014189455 A1.
Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Lutzow and further in view of Zenz (USP 5841425).
Regarding claim 11 and 19, the combination fails to disclose the use of a feedback signal component disposed on an outer surface of the thumb sheath, wherein the feedback signal component is visible to a user.  
Zenz teaches the use of a feedback signal component disposed on an outer surface of the thumb sheath, wherein the feedback signal component is visible to a user (fig.3c shows how feedback signal component 48 is disposed on the outer surface of a thumb sheath) for the purpose of providing visual feedback to the user about the various states of the controller (see col.4, 58+).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed in the combination, to include the use of a feedback signal component, as taught by Zenz for the purpose of providing visual feedback to the user about the various states of the controller (see col.4, 58+).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are not persuasive.
It appears that Applicant is construing the claim a lot more narrowly than what is reasonable. In addition, it appears that Applicant is reading in limitations into the claim which are not currently present.
Applicant’s argue that Lutzow fails to disclose the details of the thumb sheath and the controller body defining a thumb opening and a side opening. However, it is clear that given the claims broadest and most reasonable interpretation, Lutzow indeed discloses the thumb sheath 
If Applicant is attempting to capture the fact that their thumb sheath is fixedly attached to the controller body then those limitations need to be present in the claim. The claim as currently written does not preclude the use of Lutzow in the manner done so. It is recommended that Applicant very precisely claim how the opening is being defined and how the sheath interacts with the controller body in order to overcome the Lutzow reference.
The rest of the arguments appear to rely upon the governing argument that attempts to disqualify Lutzow as reading on the independent claims and thus do not apply to any of the further 103 rejections being made.
It is important to note that a new grounds of rejection has also been added to further showcase the lack of patentability in the current set of claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656